712 S.E.2d 52 (2011)
58 Va. App. 616
Terrance Robert HENDERSON, s/k/a Terrence Henderson, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0688-10-4.
Court of Appeals of Virginia.
July 26, 2011.
Before FELTON, C.J., ELDER, FRANK, HUMPHREYS, KELSEY, McCLANAHAN, HALEY, PETTY, BEALES, POWELL and ALSTON, JJ.
Upon a Petition for Rehearing En Banc
On July 5, 2011 came the appellee, by the Attorney General of Virginia, and filed a petition requesting that the Court set aside the judgment rendered herein on June 21, 2011, and grant a rehearing thereof en banc, and the appeal is reinstated on the docket of this Court.
On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s) raised therein, the mandate entered herein on June 21, 2011 is stayed pending the decision of the Court en banc, and appeal is reinstated on the docket of this Court.
The parties shall file briefs in compliance with Rule 5A:35(b). The appellant shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellee shall file twelve additional copies of the appendix previously filed in this case. In addition, any party represented by counsel shall file twelve electronic copies of their brief (and the appendix, if the party filing the appendix is represented by counsel) with the clerk of this Court. The electronic copies must be filed on twelve separate CDs or *53 DVDs and must be filed in Adobe Acrobat Portable Document Format (PDF).[[1]]
NOTES
[1]  The guidelines for the creation and submission of a digital brief package can be found at www. courts.state.va.us, in the Court of Appeals section under "Resources and Reference Materials."